2016 IL App (3d) 121014-B

                                Opinion filed August 16, 2016
     _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2016

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 13th Judicial Circuit,
                                                       )       Bureau County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )       Appeal No. 3-12-1014
            v.                                         )       Circuit No. 11-CF-37
                                                       )
     AARON M. ARBUCKLE,                                )
                                                       )       Honorable Cornelius J. Hollerich,
            Defendant-Appellant.                       )       Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justices Lytton and Wright concurred in the judgment and opinion.

                                                  OPINION

¶1          Defendant, Aaron M. Arbuckle, appeals his sentences for aggravated domestic battery

     and aggravated battery. He argues that the matter should be remanded for resentencing because

     the trial court committed plain error when it sentenced him while under the misapprehension that

     defendant was eligible for an extended-term sentence on the aggravated battery conviction.

     Defendant further contends that counsel was ineffective for failing to raise that issue before the

     trial court. Finally, defendant argues that he was subjected to an improper double enhancement

     in that the trial court considered the harm done to the victim despite the fact that “great bodily

     harm” was an element of the charged offense. We affirmed in a prior opinion. Subsequently, the
     supreme court issued a supervisory order directing us to vacate our judgment and reconsider in

     light of People v. Clark, 2016 IL 118845, to determine if a different result is warranted. And so

     we do. After reconsidering, we find that a different result is not warranted. We affirm.



¶2                                                  FACTS

¶3            On June 9, 2011, the State charged defendant with aggravated domestic battery (count I)

     (720 ILCS 5/12-3.3(a) (West 2010)) and aggravated battery (count II) (720 ILCS 5/12-4(b)(1)

     (West 2010)). With respect to count I, the State alleged in the aggravated domestic battery

     information that defendant struck his girlfriend, Kayla Zimmerlein, with a golf club, resulting in

     great bodily harm. In count II, the State alleged that defendant stabbed Nicole Reuter with a

     broken golf club.

¶4            Defendant entered an open guilty plea on September 22, 2011. While admonishing

     defendant, the court informed him that the maximum prison term for aggravated domestic

     battery, a Class 2 felony, would be 14 years’ imprisonment. Defendant was eligible for an

     extended-term sentence due to a prior Class 2 conviction. He was also not eligible for probation.

     The court also informed defendant that he was extended-term eligible on the aggravated battery

     charge, a Class 3 felony: “The maximum prison sentence normally would be five years for a

     Class 3 felony. But because of the prior Class 2 conviction in 2005 in Lee County, you would be

     eligible for extended term ***. The maximum prison sentence could be ten years rather than

     five.”

¶5            The factual basis established that defendant lived with his girlfriend, Zimmerlein, in an

     apartment. Reuter lived in an adjacent apartment. Defendant, Zimmerlein, and at least one other

     male attended a get-together in the common patio area of the apartments. After an altercation


                                                       2
     between defendant and another male, Zimmerlein took defendant back to their apartment.

     Defendant subsequently struck Zimmerlein with a golf club, breaking her arm. Zimmerlein

     called for help, at which point Reuter entered the apartment. Defendant then struck Reuter with

     the club, leaving a puncture mark on her torso. The court accepted the guilty plea, and the matter

     proceeded to sentencing.

¶6          Defendant’s brother, grandmother, and friend testified on his behalf. Each testified that

     defendant had a problem with alcohol. Defendant also made a statement. He explained that he

     had been drinking on the night in question. He began hallucinating and thought he was being

     attacked. “I thought I was actually protecting when what I was doing was the exact opposite.”

¶7          The court also considered the presentence investigation report (PSI). The PSI indicated

     that defendant had been convicted of burglary—a Class 2 felony—in 2005. It also showed

     multiple convictions for domestic battery (in 2006 and 2009) as well as a conviction for driving

     under the influence. The PSI also indicated that defendant had previously been diagnosed with

     bipolar disorder and alcohol dependence. Attached to the PSI were letters from defendant and

     other family members. Each letter addressed defendant’s problems with alcohol.

¶8          The State submitted the victim impact statements of Zimmerlein and Reuter, as well as

     Zimmerlein’s medical records. In Zimmerlein’s letter, received more than four months after the

     battery, she described the injury as follows:

                        “The ulna bone in my left arm was pretty *** shattered except

                    for a piece by my wrist and a piece by my elbow. The rest was just

                    crushed fragments. The doctor had to scrape and clean all the tiny

                    little pieces that were left. He the[n] had to put in a plate and five

                    screws just to keep my arm together.”


                                                       3
       Zimmerlein also wrote that she had amassed more than $25,000 in medical expenses. She was

       unable to lift more than five pounds with her arm, which affected her ability to work.

¶9            Zimmerlein wrote that the injury was worse than her doctor originally expected.

       Following the initial surgery, the doctor informed her there was no sign of bone growth.

       Zimmerlein was put on a bone stimulation system, which did not work. She was to undergo

       further surgery to correct the problem. Zimmerlein claimed that if that surgery was unsuccessful,

       her arm “could be like this for the rest of [her] life.” She still suffered from daily pain in her

       arm.

¶ 10          Medical reports classified Zimmerlein’s injury as a “Grade I open left ulna shaft fracture

       with comminution involving greater than 5 pieces.” The reports also detailed the “nonunion” of

       the fracture, as well as the lack of progress with a bone stimulator. The last medical report in the

       PSI, dated October 14, 2011, indicated that Zimmerlein would need surgery to remove a bone

       graft. The doctor noted that he did not discern “any progression at all in the fracture gap.”

¶ 11          At argument, the State posited that defendant was extended-term eligible on both counts.

       The State asked for sentences of seven and five years’ imprisonment on count I and count II,

       respectively. Defendant asked for a recommendation of impact incarceration.

¶ 12          After a recess, the court stated that it had considered the victim impact statements, letters

       written on behalf of defendant, and the PSI, including all attached reports. The court also

       “reviewed the factors in mitigation and aggravation.” The court opined that the only applicable

       factor in mitigation was that defendant’s conduct was clearly the result of his intoxication. The

       court considered this a “substantial ground[ ] tending to excuse or justify the defendant’s

       criminal conduct” but failing to establish a defense.

¶ 13          In aggravation, the court noted the seriousness of the injuries inflicted. The court also


                                                         4
       emphasized defendant’s extensive list of prior convictions and the need to deter others from

       committing the same crime. The court concluded: “But clearly the factors in aggravation

       outweigh the factors in mitigation, for whatever that’s worth. But I have reviewed all of those

       factors, even if I haven’t specifically mentioned them here in court.”

¶ 14          The court stated that it was “struck by both injuries” in the present case. The court

       pointed out that one of the injuries “could be an injury about which nothing can be done.” The

       court expressly acknowledged that the defense had requested impact incarceration. The court

       then stated: “I reviewed the statute regarding that. It would appear that the defendant technically

       is eligible for that. I can’t in good conscience order that knowing how quickly the defendant is

       likely to be released.” The “extent of the injuries here” also affected the court’s decision not to

       recommend impact incarceration.

¶ 15          The court next discussed the State’s recommended sentence: “The state’s attorney has

       pointed out that regarding Count 1, regarding both counts, that the defendant is eligible for

       extended term.” The court offered no further comments relating to defendant’s purported

       extended-term eligibility.

¶ 16          Ultimately, the court sentenced defendant to a term of 5½ years’ imprisonment on the

       count of aggravated domestic battery and a term of 4 years’ imprisonment on the count of

       aggravated battery. Addressing the issue of consecutive sentences, the court stated: “[T]he State

       has made an argument that they should be consecutive. I reviewed 5-8-4(c) of the Correctional

       Code, and my reading of the Code does not require consecutive sentences.” The court

       nevertheless ordered the sentences to run consecutively as a matter of discretion. Stated the

       court: “It appears to me that there were two separate offenses committed here. In a sense this




                                                         5
       may have been one course of conduct, but it is the opinion of the court that consecutive sentences

       are required to protect the public.”

¶ 17          Defendant subsequently filed a motion to reconsider sentence. In the motion, defendant

       argued that he had been subjected to an improper double enhancement when the sentencing court

       considered the physical injury caused as an aggravating factor. He also argued that the court

       failed to consider, as a mitigating factor, that defendant did not “contemplate that his criminal

       conduct would cause or threaten serious physical harm to another.” The court denied the motion.



¶ 18                                                 ANALYSIS

¶ 19                                          I. Extended-Term Eligibility

¶ 20          The offense of aggravated battery, as described in section 12-3.05(b)(1), is a Class 3

       felony. 720 ILCS 5/12-3.05(b)(1), (h) (West 2010). The nonextended permissible sentencing

       range for a Class 3 felony is not less than two and not more than five years’ imprisonment. 730

       ILCS 5/5-4.5-40(a) (West 2010). Extended-term eligibility on a Class 3 felony raises the top end

       of the range to 10 years’ imprisonment. Id. Here, defendant’s sentence was a term of four years’

       imprisonment, a sentence within the nonextended range.

¶ 21          Defendant’s initial argument on appeal is that the trial court erred in finding him eligible

       for an extended sentence on the count of aggravated battery. He contends that a trial court may

       only impose an extended-term sentence for the most serious offense committed during a single

       course of conduct. Arguing that the two offenses for which he was convicted were committed as

       part of a single course of conduct, defendant maintains that he was eligible for an extended-term

       sentence only on his conviction for aggravated domestic battery, a Class 2 felony.




                                                           6
¶ 22                                              A. Plain Error

¶ 23          Preservation of a claim of sentencing error requires both a contemporaneous objection

       and a written postsentencing motion. People v. Hillier, 237 Ill. 2d 539, 544 (2010). Defendant

       did neither. Unless defendant establishes plain error, he forfeits the claim. Id. at 545.

¶ 24          The first step in any plain-error analysis is determining whether any “clear or obvious

       error” has occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). Here, defendant

       contends that the trial court’s belief that he was eligible for an extended-term sentence for

       aggravated battery was such an error.

¶ 25          Section 5-8-2(a) of the Unified Code of Corrections governs the imposition of an

       extended-term sentence and provides:

                      “A judge shall not sentence an offender to a term of imprisonment

                      in excess of the maximum sentence authorized by Article 4.5 of

                      Chapter V for an offense or offenses within the class of the most

                      serious offense of which the offender was convicted unless the

                      factors in aggravation set forth in Section 5-5-3.2 or clause

                      (a)(1)(b) of Section 5-8-1 were found to be present.” 730 ILCS

                      5/5-8-2(a) (West 2010).

       Our supreme court interpretes this section to mean that “a defendant who is convicted of multiple

       offenses may be sentenced to an extended-term sentence only on those offenses that are within

       the most serious class.” People v. Bell, 196 Ill. 2d 343, 350 (2001). Only when charges of

       differing class offenses arise from “unrelated courses of conduct” may a court sentence a

                                                        7
       defendant to extended-term sentences on offenses in different classes. (Emphasis and internal

       quotation marks omitted.) Id.

¶ 26          The Bell court adopted the “single course of conduct” standard for determining whether a

       defendant is eligible for an extended-term sentence on a lesser charge. 1 Bell, 196 Ill. 2d at 352.

       Under this standard, multiple offenses arise from unrelated courses of conduct—triggering

       extended-term eligibility—when there is a “ ‘substantial change in the nature of [defendant’s]

       criminal objective.’ ” Id. at 351 (quoting 730 ILCS 5/5-8-4(a) (West 1998)).

¶ 27          Because the issue of defendant’s extended-term eligibility was never raised at the trial

       level, the record is not well developed as to whether defendant’s actions constituted a single

       course of conduct in that context. Though the trial court alluded to the issue in the context of

       consecutive sentencing, its comments—“[i]t appears to me that there were two separate offenses

       committed here. In a sense this may have been one course of conduct”—provide little guidance.

       The factual basis offered by the State at the plea hearing only established that defendant attacked

       Reuter sometime after Zimmerlein’s call for help. As the State does not contest defendant’s

       assertion that he was not extended-term eligible, we will assume, for the sake of argument, that

       defendant was not extended-term eligible.

¶ 28          We next turn to the question of whether the trial court erroneously believed defendant to

       be eligible for extended-term sentencing on his aggravated battery conviction. Initially, we note

       that it is often repeated that “[a] trial court’s misapprehension of a minimum sentence

       necessitates a new sentencing hearing when it appears that the trial court’s misunderstanding

              1
               The standard is the same applied under section 5-8-4 of the Unified Code of Corrections to

       determine the aggregate maximum and minimum sentences when consecutive sentences are imposed.

       See 730 ILCS 5/5-8-4(f)(2) (West 2010).


                                                        8
       arguably influenced the sentencing decision.” People v. Hurley, 277 Ill. App. 3d 684, 687

       (1996) (citing People v. Eddington, 77 Ill. 2d 41, 48 (1979)). In discussing whether a trial

       court’s misapprehension of a sentencing range warrants a new sentencing hearing, cases such as

       Hurley and Eddington amalgamate the issue of error and prejudice. See, e.g., People v. Nuno,

       206 Ill. App. 3d 160, 165 (1990) (noting that only prejudicial error is reversible). In other words,

       those cases consider whether the trial court had such a misapprehension, as well as whether that

       misapprehension influenced the sentence—i.e., whether the defendant was prejudiced. Applying

       the plain-error rubric, we initially need only consider whether the trial court clearly or obviously

       erred by mistakenly believing defendant was extended-term eligible. See Piatkowski, 225 Ill. 2d

       at 565. Defendant bears the burden of establishing prejudice. See People v. Herron, 215 Ill. 2d
167, 187 (2005).

¶ 29          After a thorough review of the record, we cannot find that the trial court was under the

       mistaken impression that defendant was extended-term eligible at the time that it sentenced

       defendant. While the trial court told defendant he was extended-term eligible prior to his guilty

       plea, defendant does not challenge his plea. Thirty-six days later, at sentencing, the court’s only

       reference to an extended-term sentence was to note the State’s belief that defendant was eligible.

¶ 30          We presume the trial court knows the law and applies it correctly. E.g., People v.

       Howery, 178 Ill. 2d 1, 32 (1997). This presumption is bolstered here, as the trial court made

       explicit that it had independently reviewed relevant sentencing statutes. With respect to

       defendant’s request for impact incarceration, the trial court stated: “I reviewed the statute

       regarding that. It would appear that the defendant technically is eligible for that.” With respect

       to defendant’s eligibility for consecutive terms, the court stated: “I reviewed 5-8-4(c) of the

       Correctional Code, and my reading of the Code does not require consecutive sentences.”


                                                         9
       However, with respect to the State’s assertion of extended-term eligibility, the trial court never

       stated that it agreed with the State.

¶ 31           The sentences the trial court ultimately imposed on defendant further support our

       conclusion. The court sentenced defendant to a term of four years’ imprisonment for aggravated

       battery. This sentence fell in the upper middle of the 2-to-5-year standard range for a Class 3

       felony. Had the trial court been under the impression that defendant was extended-term eligible,

       such that the effective sentencing range was between 2 and 10 years’ imprisonment, the 4-year

       sentence would have been in the lower end of that range. The trial court made it clear how

       serious it took defendant’s actions, emphasizing the extent and nature of the injuries, finding that

       the aggravating factors “clearly” outweighed those in mitigation and finding consecutive terms

       necessary to protect the public from defendant. Given the trial court’s expressed opinions

       regarding defendant’s offenses, it strains credulity to posit that the court then sentenced

       defendant to a lower-range sentence. It is far more plausible that the trial court, under the

       impression that the sentencing range was the nonextended, two-to-five years’ imprisonment,

       sentenced defendant to a moderately high term.

¶ 32           In sum, the trial court’s comments, as well as the ultimate sentence imposed, tend to

       indicate that the court, at the time of sentencing, did not believe defendant to be extended-term

       eligible. Accordingly, we find that the trial court did not commit a clear or obvious error.

¶ 33           Our finding that no clear or obvious error was committed in the present case obviates the

       need to proceed to further steps of plain-error analysis. E.g., People v. Jones, 2014 IL App (3d)
121016, ¶ 36. We recognize that in our prior opinion in this case, we went on to find that even if

       error had been committed, that error was not structural in nature. Our supreme court

       subsequently directed us to vacate our judgment and reconsider in light of People v. Clark, 2016


                                                        10
IL 118845, a case in which it expanded the concept of structural error. However, because we

       find no plain error, we need not conduct a structural-error analysis, and Clark has no bearing on

       our ruling.



¶ 34                                   B. Ineffective Assistance of Counsel

¶ 35          Defendant also argues that trial counsel provided ineffective assistance by failing to raise

       the issue of defendant’s extended-term eligibility. Whether counsel provided ineffective

       assistance turns on the well-established two-pronged test of Strickland v. Washington, 466 U.S.
668, 687 (1984). See also People v. Albanese, 104 Ill. 2d 504, 526-27 (1984) (adopting the

       Strickland test in Illinois). To establish that counsel was ineffective, a defendant must show that:

       (1) counsel’s performance was objectively unreasonable; and (2) the defendant suffered

       prejudice as a result. Strickland, 466 U.S. at 687. The failure to satisfy either prong of the

       Strickland test precludes a finding of ineffective assistance of counsel. People v. Colon, 225 Ill.
2d 125, 135 (2007).

¶ 36          To satisfy the prejudice prong of the Strickland test, a defendant must demonstrate that

       there is a “reasonable probability that, but for counsel’s unprofessional errors, the result of the

       proceeding would have been different.” Strickland, 466 U.S. at 694. In the present case,

       defendant would have to show that, had counsel objected to the proposition that defendant was

       extended-term eligible, a reasonable probability exists that defendant would have received a

       lesser sentence. We have already concluded above that the record does not support the notion

       that some mistaken belief by the trial court resulted in a greater sentence.

¶ 37          Defendant used a broken golf club to stab Reuter, who had come to her friend’s aid. For

       this, defendant was sentenced only to a term of four years’ imprisonment. This was despite a list


                                                        11
       of aggravating factors that the trial court found to greatly outnumber any mitigating factors. As

       discussed supra, the four-year sentence was not in the extended range, nor was it even the

       maximum allowable sentence within the standard sentencing range. We find no reasonable

       probability that the trial court could have been any more lenient in its sentencing.



¶ 38                                             II. Great Bodily Harm

¶ 39           Defendant next contends that the trial court erred in considering the harm done to

       Zimmerlein as an aggravating factor at sentencing. Because “great bodily harm” is a necessary

       element of aggravated domestic battery, 2 defendant argues, consideration of the harm as an

       aggravating factor serves as an improper double enhancement. Whether a court relied on an

       improper factor at sentencing is a question of law that we review de novo. People v. Mauricio,

       2014 IL App (2d) 121340, ¶ 15. The weight given to any aggravating factor, however, is a

       matter of the trial court’s sound discretion and will not be disturbed absent an abuse of that

       discretion. See People v. Gooch, 2014 IL App (5th) 120161, ¶ 11.

¶ 40           In People v. Saldivar, 113 Ill. 2d 256 (1986), our supreme court addressed this issue

       directly. The court stated:

                       “Certain criminal conduct may warrant a harsher penalty than

                       other conduct, even though both are technically punishable under

                       the same statute. Likewise, the commission of any offense,

                       regardless of whether the offense itself deals with harm, can have

               2
                Aggravated domestic battery (720 ILCS 5/12-3.3(a) (West 2010)) is committed when “[a] person

       who, in committing a domestic battery, intentionally or knowingly causes great bodily harm, or

       permanent disability or disfigurement.”


                                                          12
                      varying degrees of harm or threatened harm. The legislature

                      clearly and unequivocally intended that this varying quantum of

                      harm may constitute an aggravating factor.” (Emphasis added.)

                      Id. at 269.

       Furthermore, the court found:

                      “[T]he severity of the sentence depends upon the degree of harm

                      caused to the victim and as such may be considered as an

                      aggravating factor in determining the exact length of a particular

                      sentence, even in cases where serious bodily harm is arguably

                      implicit in the offense for which a defendant is convicted.”

                      (Emphases in original.) Id.

¶ 41          The Saldivar court nevertheless found that the trial court, in sentencing the defendant for

       voluntary manslaughter, improperly considered the death of the victim as an aggravating factor.

       Id. at 272. Defendant relies on the result in Saldivar, rather than the supreme court’s expression

       of the law, in making his argument here.

¶ 42          Saldivar, however, is distinguishable from the case at bar, just as the offense of voluntary

       manslaughter is distinguishable from aggravated domestic battery. The offense of voluntary

       manslaughter is plainly one in which the only harm caused—death—does not occur in varying

       degrees. Great bodily harm, on the other hand, can certainly exist in varying degrees. There is

       great bodily harm and then there is great bodily harm.

¶ 43          Apparently recognizing that “great bodily harm” may come in varying degrees, defendant

       argues that the harm he caused in the present case is not of a sufficient degree to merit

       consideration at sentencing. Defendant cites to People v. Rader, 272 Ill. App. 3d 796, 808


                                                        13
       (1995), in support of the proposition that injuries must “far exceed” the statutory definition of

       great bodily harm in order to be properly considered as an aggravating factor. In Rader, the

       victim suffered from legal blindness, loss of hearing, partial paralysis, brain damage, and

       seizures.

¶ 44          We agree that the degree of great bodily harm must rise above a baseline level before a

       court may consider the harm as an aggravating factor. We do not agree, however, that the degree

       of harm suffered by the victim in Rader somehow sets that baseline. In the present case,

       defendant shattered Zimmerlein’s arm with a golf club. Zimmerlein’s own description of the

       injury, confirmed by medical reports, was graphic and compelling. The bone had failed to mend

       despite extensive treatment and therapy. Zimmerlein suffered from continued pain that affected

       her on a day-to-day basis, and the injury still required further surgery. The court’s finding that

       Zimmerlein’s injury constituted a degree of harm beyond what is required to fall under the

       aggravated domestic battery statute was neither an abuse of discretion, nor against the manifest

       weight of the evidence.



¶ 45                                         III. Mitigating Factors

¶ 46          Finally, defendant contends that the trial court erred by ignoring certain mitigating factors

       at sentencing, resulting in an excessive sentence. Specifically, defendant argues that the court

       failed to consider that defendant did not contemplate that his conduct would cause physical

       harm, nor did it consider his employment history or family ties. Defendant asks that we reduce

       his “excessive” sentence.

¶ 47          A trial court has broad discretion in sentencing a criminal defendant, and its sentencing

       decisions are given great deference. People v. Alexander, 239 Ill. 2d 205, 212 (2010). Such


                                                        14
       deference is necessary because the trial court is in a far better position than the reviewing court

       to weigh certain factors. “ ‘The trial judge has the opportunity to weigh such factors as the

       defendant’s credibility, demeanor, general moral character, mentality, social environment, habits,

       and age. [Citations.] Consequently, the reviewing court must not substitute its judgment for that

       of the trial court merely because it would have weighed these factors differently.’ ” Id. at 213

       (quoting People v. Stacey, 193 Ill. 2d 203, 209 (2000)). “A sentence will be deemed an abuse of

       discretion where the sentence is ‘greatly at variance with the spirit and purpose of the law, or

       manifestly disproportionate to the nature of the offense.’ [Citation.]” Id. at 212 (quoting Stacey,
193 Ill. 2d at 210).

¶ 48           “There is a presumption that a trial court considered all relevant factors in determining a

       sentence, and that presumption will not be overcome without explicit evidence from the record

       that the trial court did not consider mitigating factors.” People v. Flores, 404 Ill. App. 3d 155,

       158 (2010). In the present case, defendant is unable to make such a showing. The trial court

       stated explicitly that it had reviewed all reports, statements, and the PSI. It also reviewed all

       factors in aggravation and mitigation, including those that it did not single out for extended

       discussion at the sentencing hearing. Each of the mitigating factors defendant identifies here as

       being ignored were, in fact, covered in the trial court’s review.

¶ 49           We also note that defendant argues that his problems with alcohol should be considered

       in mitigation, as his intoxication at the time of the batteries prohibited him from contemplating

       the harm that he was inflicting. Alcohol abuse, however, may properly be considered as an

       aggravating factor. People v. Scott, 225 Ill. App. 3d 938, 941 (1992) (“A defendant’s history of

       alcoholism may also be considered as evidence that his conduct is likely to recur.”).

       Furthermore, defendant’s PSI reveals that he is a serial batterer of women, having twice before


                                                        15
       been convicted of domestic battery. Everything considered, defendant received a more than fair

       sentence.



¶ 50                                           CONCLUSION

¶ 51          For the foregoing reasons, the judgment of the circuit court of Bureau County is affirmed.

¶ 52          Affirmed.




                                                      16